GRAVES, C. J.
(concurring’) — I fully concur in the opinion of the Commissioner.
The only question in the case, as said by the Commissioner, is whether or not this forty acres of land, was, in fact, the homestead of Levi Marler, when he made the deed to his sister. If it was his homestead he could convey it without committing a fraud against his creditors, even though ' they be judgment creditors. That the owner of a homestead can convey the same without being subject to the charge of a fraudulent conveyance is too well settled in Missouri to require further comment. In this case there was but forty acres of land, and it was of but little value. It was fully within tbe quantity and value fixed by the homestead law. Such being the case an action in equity to set aside the homesteader’s deed to this forty acres, on the ground of fraud as against his creditors (which is the present action), cannot be sustained. There is no question' about a surplus over and above the statutory homestead involved in this action, for the good reason that the land conveyed (all the land the grantor owned) was less both in quantity and value, than the allowance of the homestead law.
The questions involved in Armor v. Lewis, 252 Mo. l. c. 584, are in no way involved in this case. Nor were they involved in the case of Fields v. Jacobi, 181 S. W. l. c. 69. There was an attempt to force the questions in Armor v. Lewis into the Fields-Jaeobi case supra, but they were no more involved there than they are in the instant case. Because they were not involved, two of the judges dissented to that portion of the opinion which undertook to drag (by the ears) the questions in Armor v. Lewis, supra, into that case. The real issues in Armor v. Lewis are not in this case, nor were they (on the record) in the case of Fields v. Jacobi, supra. On the facts found in the instant case Levi Marler was the owner of forty acres of cheap land as a homestead. Me transferred this land to his sister. The sister transferred it to one Coleman, who knew that Levi Marler *550was indebted. The sole question is whether or not a homesteader can convey good title to the homestead proper (not to the surplus, because there was none) when he has a creditor, without being subjected to a charge of fraud in such conveyance. The question has been so often and so fully answered by this court, that the citation of the cases is a useless act. It will be time enough to discuss the doctrines of Armor v. Lewis, supra, when we reach a case involving them. They are not in the instant case, as a casual reference will show. Woodson, J., concurs in these views.